324 F.2d 374
ALPINE MOTOR LODGE, INC., Appellant,v.Joe L. THOMPSON and Thomas McInnis, Appellees.
No. 20287.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

J. C. McDonald, Fitzgerald, Ga., Murphey Rogers, Ocilla, Gla., Ben B. Mills, Jr., J. W. McDonald, Fitzgerald, Ga., for appellant.
O. L. Crumbley, Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
We remanded this case on a previous appearance so that it might be determined whether appellees had the exclusive right to the name "Alpine Motor Lodge" under the facts, and as between the parties; and if so, whether the use of that name by appellant in Tifton, Georgia was so confusing as to encroach on the rights of appellees in the name "Alpine Lodge" in Macon, Georgia. Thompson v. Alpine Motor Lodge, Inc., 5 Cir., 1961, 296 F.2d 497. Both names were used in the operation of motels located approximately one hundred miles apart.


2
These questions were answered in the affirmative. There is ample support in the record and under the applicable law for the pertinent findings of fact and conclusions of law, and the judgment thereon for appellees. Thus, it is that the judgment appealed from should be and is affirmed.